        Case 1:20-cr-00004-RGE-HCA Document 124 Filed 10/08/20 Page 1 of 1

                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                          )
                                                   )       Criminal No. 1:20-cr-004
                     v.                            )
                                                   )       GOVERNMENT’S STATEMENT
JEROMY HEATH CLARK,                                )       PURSUANT TO LOCAL RULE 7
MINDY MICHELLE WATTS, and                          )       REGARDING THE THIRD
RICHARD ALAN HUFF,                                 )       SUPERSEDING INDICTMENT
                                                   )
                               Defendants.         )

          The United States of America, by and through its counsel, Michael Duffy, Assistant

United States Attorney for the Southern District of Iowa, and pursuant to Local Rule 7, advises

the Court and defense counsel as to the differences between the Second Superseding Indictment

filed July 28, 2020, and the Third Superseding Indictment filed October 7, 2020:

          1.         The time frame of the Conspiracy in Count 1, has been expanded from February
                     2019 through March 2020, to the new dates of January 2018 through March 2020.

          2.         The language “and 500 grams or more of a mixture or substance containing
                     methamphetamine” has been added to Count 1.

                                                           Respectfully submitted,

                                                           Marc Krickbaum
                                                           United States Attorney

                                                       By: S/Michael B. Duffy
                                                           Michael B. Duffy
                                                           Assistant United States Attorney
                                                           8 South 6th Street, Suite 348
                                                           Council Bluffs, Iowa 51501
                                                           Telephone: (712) 256-5009
                                                           E-mail: Michael. Duffy@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on October 8, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

   U.S. Mail    Fax      Hand Delivery
 X ECF/Electronic filing    Other means

UNITED STATES ATTORNEY
By: /s/PAC
   Paralegal Specialist
